DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/12/2020 has been entered. Claims 6-7 remain pending in the application, claims 1-5 are canceled, and claims 8-12 are withdrawn. Status of the claims are addressed in the Response to Arguments below. 
Response to Arguments
Applicant’s amendments to the claims have overcome each rejection previously set forth in the Non-Final Office Action mailed 08/19/2020. Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments are directed to the claims as amended are addressed in the body of the rejection below.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 line 5 “the cutting jaw have a projection” should read “the cutting jaw has a projection”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a cutting jaw” but seems to disclose that there may be more than one cutting jaw. In line 4, the claim recites “to prevent overlapping of the cutting jaw under very high pressure” and it is unclear how a singular cutting jaw can overlap itself. It is also unclear if the cutting jaw is intended to be overlapping itself, or if the cutting jaw is intended to overlap another cutting jaw or another structure entirely. For the purposes of examination, the cutting jaw is assumed to be overlapping another cutting jaw and is examined accordingly. In line 5, the claim recites “the cutting jaw have a projection in an end of each jaw,” but only one cutting jaw is being claimed. In lines 6 and 8, the claim recites “both sides” of the cutting jaw and is unclear whether this mean two different sides of the same cutting jaw, or two cutting jaws each having a side that close and come in contact together. For the purposes of examination, the Office will interpret the cutting jaw to mean cutting jaws.
Claims 6 and 7 recites the limitation "the projections" in lines 7 and 3-4, respectively.  There is insufficient antecedent basis for this limitation in the claim. Only a single projection is claimed because there is only one cutting jaw, therefore it is unclear how there are multiple projections.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansour (US PGPub 2010/0114112).
With regards to claim 6, Mansour discloses (Figures 9-11) a circumcision clamp 100, comprising: 
a clamp 118 with a handle 122a/122b having a predetermined length; and 
a cutting jaw 120 having a mating surface with a width, wherein the mating surface (zigzag pattern shown in Figure 11A when the two jaws are closed, where 120 points to) has a mating 's' shape to prevent overlapping of the cutting jaw under very high pressure, the cutting jaw 120 have a projection 132 in an end of each jaw, 
wherein when both sides of the cutting jaw 120 are closed, an upper surface from both sides surface have a channel 126a/126b/126c, when the cutting jaw is closed 120, the projections from both sides come over each other and have a space for the opposite jaw to fit in (see Figure 11B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour.
With regards to claim 7, Mansour discloses the circumcision clamp as claimed in claim 6. Mansour discloses wherein the circumcision clamp 100 is one of medical grade stainless steel or disposable material (Paragraph 57 – stainless steel), wherein when made from medical grade stainless steel, the circumcision clamp is sterilizable for re-use (Paragraphs 30, 62-63).
Mansour is silent wherein the width of the cutting jaw is 1 mm, the channel having a 1.5 mm width and a 1.5 mm depth from the upper surface of the cutting jaw above the mating surface and the projections, a length of each of the projections is 1.5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the circumcision clamp of Mansour to have a width of the cutting jaw 1 mm, a channel with 1.5 mm width and 1.5 mm depth, and projection being 1.5 mm in length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the circumcision clamp of Mansour would .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/02/2021

/WADE MILES/Primary Examiner, Art Unit 3771